Citation Nr: 0424820	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 15, 2000, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard  A. LaPointe, 
Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served during World War II.  This matter comes 
before the Board of Veterans' Appeal (Board) on appeal from a 
September 2001 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted, amongst other issues, a TDIU, effective 
March 15, 2000.  In October 2001, the veteran expressed his 
disagreement with the effective date of the award and the 
current appeal ensued.  A statement of the case (SOC) was 
issued in September 2003 and the veteran filed a substantive 
appeal (VA Form1-9), that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran and his representative assert, in essence, that 
an earlier effective date is warranted for the grant of his 
TDIU benefits.  He indicated, in pertinent part, in his 
October 2001, NOD, that he received treatment for his 
psychiatric disability from East Orange, New Jersey, and 
Newark, New Jersey VA Medical facilities.  

During the veteran's VA examination in August 2001, he 
related to the examiner that he was seen in the VA Mental 
Hygiene clinic once every two months.  The RO requested his 
hospital and outpatient treatment records, specifically 
psychiatric records, that same month.  The records were 
requested from January 1999 to the present.  The RO requested 
that if nothing was found, a negative response was necessary.  
VA records were received from April 1997 to November 1999, 
and none after, from VA facilities in New Jersey.  These 
records were unrelated to any psychiatric treatment that the 
veteran indicated that he had received.  Also, no negative 
response was received from the facilities regarding any 
psychiatric inpatient or outpatient treatment reports.  VA is 
on notice, at least, of potentially relevant medical 
information.  VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal.  Therefore, in 
the instant claim, it is necessary to make another effort to 
obtain VA psychiatric treatment records dated in the one year 
period prior to March 2000.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; (evidence of 
unemployability due to service connected 
disability prior to March 2000), any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

2.  The RO should obtain all VA treatment 
records related to the veteran's 
psychiatric treatment from the VA medical 
facilities in East Orange and Newark, New 
Jersey, for the period between January 
1999 and March 2000, if any, and 
associate those records with the claims 
file.  If there are no psychiatric 
treatment records, a negative response 
must be provided.  

3.  Thereafter, readjudicate the claims 
for entitlement to an effective date 
earlier than March 15, 2000 for TDIU.  If 
the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case and send it to the veteran 
and his representative.  Also provide an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



